DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over KAUFMAN et al. (US 2004/0072124 A1).
Regarding Claim 1, Kaufman discloses a dental member ([0019]-[0020] and [0012]-[0013]) comprising an amorphous alloy ([0019]) having a composition represented by formula: Zr(a)Ni(b)Cu(c)Al(d)  ([0024]: Specific compositions include amorphous alloys having a composition represented by e.g. Zr(65)Ni(10)Cu(15)Al(10) (where the subscript represents the atomic percentage of each element); 
wherein a, b, c, and d denote at.%, "a" ranges from 67 to 73 at.%, "b" ranges from 11 to 17 at.%, "c" ranges from 5 to 13 at.%, and "d" ranges from 5 to 9 at.% ([0024]: the specific alloy composition disclosed (e.g. Zr(65)Ni(10)Cu(15)Al(10)) is slightly outside of the ranges specified by applicant’s claim, however, Kaufman teaches the number variables for the element choices fall within a specified range which the claimed range squarely fits in.  Since the claimed range lies completely inside the disclosed range of the prior art, a prima facie case of obviousness exists (e.g. “a” represents atomic composition Zr, “b” represents the atomic composition for (Ni+Cu), and “c” 
wherein the dental member has a higher removal torque value (the removal torque value is a result of the inherent material properties of the prior art cited above) seven days after implantation than a corresponding dental member made of pure titanium (Kaufman discloses the dental member with the claimed composition, which would be expected to perform without unexpected results compared to applicant’s claimed composition when compared with the same “pure titanium dental member” used to provide applicant’s data/bench test values).  Therefore, one of ordinary skill would expect the prior art with the structure and composition as claimed, to inherently possess the same material properties (see arguments below for further explanation) and perform with the same expected results (e.g. removal torque values compared to pure titanium) when compared to the same “pure titanium implant” as claimed.
Regarding claim 2, the dental member comprises an orthodontic anchor screw or a dental implant (Claim 4).
Regarding Claims 6-7, Kaufman discloses the device as set forth in claim 1 above (e.g. cited ranges from [0012]). 
With regard to claim 9, it is noted that the device of Kaufman appears to be substantially identical to the device claimed, although produced by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over KAUFMAN et al. (US 2004/0072124 A1) as disclosed in claim 1, and in further view of SENDAX (US 5,749,732).
Regarding claims 3-4, Kaufman discloses the dental implant or device (Claim 4) sized with dimensions appropriate for its intended use ([0016]).
Kaufman fails to teach the dental implant is specifically an orthodontic anchor screw or one or two-piece dental implant having a screw part, the screw part has a core diameter between 0.5-1.0 mm or a length between 2-5 mm; and the screw part has the largest diameter between 0.5-2.9 mm and a length between 2-13.4 mm. 
	However, Sendax teaches a dental implant which is an orthodontic anchor dental implant with the screw part has a core diameter between 0.5-1.0 mm (Col 1 line 52) or a length between 2-5 mm (Col 2 lines 2-5); and a one-piece dental implant (Col 1 lines 45-50) wherein the screw part has the largest diameter between 0.5-2.9 mm (Col 1 lines 51-52) and a length between 2-13.4 mm (Col 1 lines 52-53) for the purpose of providing dental implants with smaller diameter compared with conventional implants, the novel dimensions allow the implants to be placed without gum surgery and almost no gum bleeding  (Col 2 lines 61-68).  Furthermore, the dimensions allow for anchoring into the bone such that the diameter is of the smallest size which permits easy slipping between tooth roots, other implants, avoiding vulnerable structures such as lower jaw nerve, upper jaw sinus and nasal cavities, and cortical bone plates, while at the same time the size is large enough to engage a significant surface area of the useful available bone (Col 3 lines 15-30), the small width makes it uniquely possible to be inserted directly through the soft tissue into the underlying bone, without any flap surgery, incisions or 
	Therefore, it would have been obvious to modify Kaufman’s dental implant, to be a one-part orthodontic anchor screw with screw part including the dimensions of the screw as taught by Sendax, for the purpose of providing dental implants with smaller diameter compared with conventional implants, the novel dimensions allow the implants to be placed without gum surgery and almost no gum bleeding.  Furthermore, the dimensions allow for anchoring into the bone such that the diameter is of the smallest size which permits easy slipping between tooth roots, other implants, avoiding vulnerable structures such as lower jaw nerve, upper jaw sinus and nasal cavities, and cortical bone plates, while at the same time the size is large enough to engage a significant surface area of the useful available bone, the small width makes it uniquely possible to be inserted directly through the soft tissue into the underlying bone, without any flap surgery, incisions or sutures, making for a much more patient-friendly procedure than is typical of conventional implant systems, and the ultra-slim width permits a minimal encroachment on usually sparse amounts of good quality, tough epithelialized gum tissue, making it all the more likely that the mini-implant will be more comfortable, not only at time of placement but during the after-care period and beyond.
 Claim 8 is are rejected under 35 U.S.C. 103 as being unpatentable over KAUFMAN et al. (US 2004/0072124 A1) as disclosed in claim 1, and in further view of OPIE et al. (US 9,724,450 B2).
Regarding Claim 8, Kaufman discloses the device as set forth in claim 1 above.
Kaufman fails to teach a coating.
However Opie teaches medical implants made from amorphous alloy with zirconia coating to provide a biocompatible coating (Claims 1-3).
Therefore, it would have been obvious to modify Kaufman, by in including the zirconia coating, as taught by Opie, for the purpose of providing a biocompatible coating.

Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not fully persuasive.
Regarding arguments directed toward rejections under 35 USC 112(a), The rejection under 35 USC 112(a) is withdrawn due to Examiner’s understanding and interpretation that the removal torque value compared to pure titanium is an inherent material property of the alloy tested.
Regarding Applicant’s arguments directed to rejections under 35 USC 112(b), the rejection under 35 USC 112(b) is withdrawn due to Examiner’s understanding and interpretation that the limitation comparing the claimed amorphous alloy to “a corresponding dental member made of pure titanium”, would be understood by one of ordinary skill in the art as comparing standard size and thread configurations 
Regarding removal torque value compared to a corresponding pure titanium dental member, “removal torque value” merely demonstrates an inherent material property of the disclosed alloy composition.  The disclosed prior art alloy (Kaufman [0024]: Specific compositions include amorphous alloys having a composition represented by Zr(65)Ni(10)Cu(15)Al(10) (where the subscript represents the atomic percentage of each element)) results that the claimed numerical values are obvious in view of Kaufman and therefore any implant made from an alloy falling within that claimed range would intrinsically possess the resultant higher removal torque.
Regarding Applicant’s argument “Kaufman does not recognize and/or suggest that the claimed amorphous alloy could or should exhibit superior properties relative to the Zr-based amorphous alloy (where the Zr is below 65 at.%) encompassed by the broad teachings of the reference and/or any other alloy encompassed by the broad teachings of the reference.”, it is the examiner’s understanding that the properties of the alloy demonstrated by Applicant are material properties and therefore would inherently be found in an identical alloy. Since the prior art discloses an alloy consisting of Zr, Ni, Cu and Al with disclosed range amounts of each of said elements that render obvious the claimed amounts, the material properties possessed by these obvious alloy compositions would be inherent material properties and it is not inventive for applicant to have merely discovered inherent material properties of an alloy. On the other hand, it is noted that if the higher removal torque value would not be inherent of the material properties of the alloy, then there would be in issue of the limitation being new matter because Applicant has only provided support for three distinct alloy compositions (“(b) Zr70Ni16Cu6Al8, (c) Zr68Ni12Cu12A18, and (d) Zr72Ni16Cu6A16 used in experiments”) have higher removal torque and not all possible combinations of alloys which can be rendered from the claimed ranges of elements Zr, Ni, Cu and Al. 
prima facie case of obviousness exists (e.g. “a” represents atomic composition Zr, “b” represents the atomic composition for (Ni+Cu), and “c” represents atomic composition Al) are, in atomic percentages, 25<a<85, 5<b<70 and 0<c<35); MPEP 2144.05 I.: "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention)”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the dental member according to the claimed invention accelerates the formation of new bone around the member after implantation so that the dental member of the present invention is excellent in stability of engraftment to bone after implantation, and has a low risk of becoming unstable or falling off during orthodontic treatment”, “The dental member according to the present invention contains an amorphous alloy having higher strength and lower elasticity compared with titanium dental members such as ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, In response to applicant's arguments that the disclosed bone implant alloy composition has favorable biocompatibility characteristics such as encouraging osseointegration and formation of stabilizing bone tissue at the implant surface-bone tissue interface, the fact that applicant has recognized advantages which would flow naturally from following the suggestion of the prior art (e.g. inherent material properties of the prior art) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SPARKS whose telephone number is (571)272-2501.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEPHEN R SPARKS/           Examiner, Art Unit 3772                                                                                                                                                                                             /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772